UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2007 Federal Agricultural Mortgage Corporation (Exact name of registrant as specified in its charter) Federally chartered instrumentality of the United States 0-17440 52-1578738 (State or other jurisdiction of incorporation or organization) (Commission File Number) (IRS Employer Identification No.) 1133 Twenty-First Street, N.W., Suite 600, Washington, D.C. 20036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (202) 872-7700 No change (Former name or former address, if changed since last report) Item 1.01. Entry into a Material Definitive Agreement. In connection with its annual review of director compensation, on June 7, 2007 the Registrant’s Board of Directors made the following changes to director compensation effective immediately: · The base annual retainer payable to all directors was increased from $14,000 to $20,000. · The incremental annual retainer payable to the Chairman of the Board was increased from $7,500 to $10,000, bringing his total annual retainer to $30,000. · The incremental annual retainer payable to the Chairman of the Audit Committee was increased from $5,000 to $6,500, bringing his total annual retainer to $26,500. · The incremental annual retainer payable to the Chairman of the Compensation Committee was increased from $0 to $3,500, bringing his total annual retainer to $23,500. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (c) Tom D. Stenson was appointed Chief Operating Officer of the Registrant on June7, 2007. On that same day, Mr. Stenson and Nancy E. Corsiglia, Chief Financial Officer, were both appointed Executive Vice Presidents.
